ORDER
PER CURIAM.
Defendant, Marvin Stewart was convicted, after a jury trial, of murder in the first degree, armed criminal action, assault in the first degree, and armed criminal action. He was sentenced, as a prior offender to life imprisonment without possibility of probation or parole, life imprisonment, imprisonment for fifteen years, and life imprisonment, respectively. The sentences were ordered to run concurrently.
No jurisprudential purpose would be served by a written opinion in this case. The judgments of conviction are affirmed. Rule 30.25(b).